1331 Gemini Street Suite 250 Houston, TX 77058 toll free: 866-660-8156 fax: 281.486.0217 www.vertexenergy.com Vertex Energy, Inc. September24, 2012 VIA EDGAR Securities and Exchange Commission Division of Corporate Finance treet, N.E. Washington, D.C. 20549 Attn: Craig E. Slivka, Special Counsel Re: Vertex Energy, Inc. Registration Statement on Form S-1 Filed October 18, 2011 File No. 333-177363 Ladies and Gentlemen: Pursuant to Rule477(a)promulgated under the Securities Act of 1933, as amended (the“Securities Act”), Vertex Energy,Inc., a Nevada corporation (the“Company”), hereby requests that the Securities and Exchange Commission (the“Commission”consent to the withdrawal, effective as of the date hereof or at the earliest practicable date hereafter, of the Company’s Registration Statement on FormS-1, filed on October 18, 2011 (File No.333-177363) (together with all exhibits, collectively, the “Registration Statement”). The Company has elected not to proceed with the offering contemplated by the Registration Statement at this time. The Company confirms that the Registration Statement has not been declared effective by the Commission and that no securities have previously been sold in connection with the proposed offering or pursuant to the Registration Statement or prospectus contained therein. The Company believes that the withdrawal of the Registration Statement is consistent with the public interest and the protection of investors as contemplated by Rule477(a)under the Securities Act. In accordance with Rule 457(p) of the Securities Act, the Company requests that all fees paid to the Commission in connection with the filing of the Registration Statement on Form S-1 be credited for future use. The Company reserves the right to undertake one or more subsequent private offerings in reliance on Rule 155(c) of the Securities Act. Accordingly, the Company requests that the Commission issue an order granting the withdrawal of the Registration Statement (the “Order”) effective as of the date hereof or at the earliest practicable date hereafter. Please provide a copy of the Order to the undersigned via email at chrisc@vertexenergy.com or via facsimile at (281) 754-4185, with a copy to the Company’s counsel, David M Loev, of The Loev Law Firm, PC, via email at dloev@loevlaw.com or via facsimile at (713) 524-4122. If you have any questions regarding this application for withdrawal, please call Mr.Loev at (713)524-4410. [Signature pagefollows.] Sincerely, VERTEX ENERGY, INC. By: /s/ Chris Carlson Name:Chris Carlson Title:Chief Financial Officer
